PER CURIAM
In this will contest, the issues are whether the decedent had testamentary capacity when he executed a will that left his entire estate to proponent and whether the will was the result of undue influence. The trial court upheld the will. We review de novo. ORS 19.125(3).
The legal principles involved are well established and do not require discussion. We have carefully reviewed the testimony and the exhibits, giving weight where appropriate to the trial court’s opportunity to evaluate the witnesses’ testimony at first hand. We conclude that the decedent had testamentary capacity and that, even if there was an attempt to exercise undue influence over him, that attempt had nothing to do with his decision to leave his estate to proponent. The will was solely the product of decedent’s desires, not of anyone else’s efforts.
Affirmed.